Appeal by defendant, as limited by his motion, from a sentence of the County Court, Orange County (Ingrassia, J.), imposed January 29, 1982, the sentence being a prison term of one year. Sentence modified, as a matter of discretion in the interest of justice, by reducing the sentence to a period of probation of five years and imprisonment for 60 days, said term of imprisonment shall be a condition of and run concurrently with the period of probation. As so modified, sentence affirmed and case remitted to the County Court, Orange County, to fix the terms and conditions of probation and for further proceedings pursuant to GPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Mollen, P. J., Lazer, Gulotta and Brown, JJ., concur.